Citation Nr: 1646738	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected gastritis.

2.  Entitlement to an initial, compensable rating for service-connected skin rash of the neck, chest, and back.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine with L4-5 herniation and S1 nerve impingement.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected chondromalacia of the left knee.

5.  Entitlement to an initial, compensable rating prior to August 19, 2011, and a rating in excess of 10 percent from that date, for service-connected residual scars of the lower back scar.

6.  Entitlement to an initial, compensable rating for service-connected hypertension.
7.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected chondromalacia of the left knee.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for hyperlipidemia.

11.  Entitlement to service connection for left groin pain.


REPRESENTATION

Veteran represented by:	Daniel Smith,  Attorney.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, granted service connection for DDD of the lumbar spine, chondromalacia of the left knee, hypertension, gastritis, skin rash, and residual scars of the lower back,; and denied  service connection for a right knee disability, bilateral hearing loss, tinnitus, hyperlipidemia, and left groin pain.  The Veteran filed notices of disagreement (NODs) in February 2010 and August 2010.  A statement of the case (SOC) was issued in December 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.


Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for DDD of the lumbar spine, chondromalacia of the left knee, hypertension, residual scars of the lower back, gastritis, and skin rash, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Notably, in a January 2012 rating decision, the RO assigned a higher rating, 10 percent rating for residual scars of the lower back from August 19, 2011.  As higher ratings are available for this disability under pertinent rating criteria, and a veteran is presumed to seek the maximum available benefit for a disability, the Board finds that the claim for a higher initial rating for residual scars of the lower back (characterized to reflect the staged ratings assigned), remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.  In conjunction with the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

As for the matter of representation, the record reflects that the Veteran was previously represented by The American Legion and private attorneys, Kenneth LaVan and Ralph Bratch, as reflected in a May 2009 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), as well as February 2010 and July 2015 VA Forms 21-22a (Appointment of Individual as Claimant's Representative), respectively.  Most recently, in March 2016, the Veteran executed a new VA Form 21-22a naming private attorney Daniel Smith as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's dispositions of the  claims for higher ratings for gastritis and skin rash, and the claims for service connection for hyperlipidemia and left groin pain, are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  During the March 2016 Board hearing and in a signed written statement dated in April 2016, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issues of entitlement to initial, compensable ratings for gastritis and skin rash of the neck, chest, and back, as well as the issue of entitlement to service connection for left groin pain.

2.  Hyperlipidemia is a laboratory finding and not, in and of itself, a disability for VA compensation purposes, and no disability manifested by hyperlipidemia has been demonstrated or alleged.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim for an initial, compensable  rating for service-connected gastritis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal with respect to the claim for an initial, compensable   rating for service-connected skin rash of the neck, chest, and back are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal with respect to the claim for  service connection for left groin pain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  Service connection for hyperlipidemia may not be granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the March 2016 Board hearing, the Veteran expressed his desire to withdraw from appeal his claims of entitlement to compensable, initial ratings for gastritis and skin rash of the neck, chest, and back, as well as entitlement to service connection for left groin pain.  The transcript of the hearing has been reduced to writing and has been added to the record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Subsequently, in an April 2016 written statement, also prior to the issuance of an appellate decision, the Veteran reiterated such his desire to withdraw the above-referenced issues.  As such,  no allegations of errors of fact or law remain for appellate consideration in connection with any of these issues.    Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.

II. Claim Decided

A. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, a pre-adjudication letter dated July 2009 notified the Veteran of what information and evidence was needed to substantiate his claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

Moreover, neither the Veteran nor his attorney has demonstrated or even alleged  any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, and a November 2009 VA examination report.  Also of record and considered in connection with the appeal is the transcript of the March 2016 Board hearing, as well as written statements provided by the Veteran.  The Board finds that no additional AOJ action on the claim decided herein, prior to appellate consideration, is required. 

As for the Veteran's Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the March 2016 hearing, the undersigned VLJ identified the issues on appeal, which included the matter of the Veteran's entitlement to service connection for hyperlipidemia.  Pertinent to this issue, information was solicited regarding the Veteran's diagnosis with hyperlipidemia, as well its relationship to his active duty service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, nothing at the time of the hearing or since gave rise to the possibility that there was any additional, existing evidence pertinent to the claim herein decided outstanding.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


B.  Analysis

The Veteran asserts that he has hyperlipidemia/high cholesterol due to his military service.  See the March 2006 Board hearing transcript, pgs. 20-21.

The Board does not dispute that the Veteran is currently diagnosed with hyperlipidemia.  However, hyperlipidemia and/or elevated cholesterol are not recognized as disabilities for VA benefits purposes.  See 38 U.S.C.A. §§ 101 (16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Notably, in this case, no disability manifested by hyperlipidemia has been demonstrated or alleged.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Thus, in the absence of proof of a present disability upon which to predicate an award of service connection, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the claim for service connection for hyperlipidemia, claimed as high cholesterol, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and persuasive evidence supports the fundamental requirement of current disability in connection with this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

The appeal as to the claim for an initial, compensable rating for service-connected gastritis is dismissed.

The appeal as to the claim for an initial, compensable rating for service-connected skin rash of the neck, chest, and back is dismissed.

The appeal as to the claim for service connection for left groin pain is dismissed.
Service connection for hyperlipidemia is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected lumbar spine, left knee, and hypertension disabilities in November 2009.  During the March 2016 Board hearing, the Veteran testified that his lumbar spine, left knee, and hypertension symptomatology has worsened since the November 2009 VA examination.  See the Board hearing transcript, pgs. 4-5, 8-9, and 14-15.  Given the period of time since the prior examination, and evidence at least suggestive of a worsening of the Veteran's lumbar spine, left knee, and hypertension disabilities, the  Board finds that the Veteran should be afforded a new VA examination in connection with each claim to obtain contemporaneous, pertinent information to assess the current nature and severity of his lumbar spine, left knee, and hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the claim for higher ratings for service-connected residual scars of the low back, the Veteran was last afforded a VA examination in January 2012.  Notably, the January 2012 VA examiner indicated that the Veteran had a midline lumbar incision scar measuring 3.5cm. x 0.8 cm.  He further indicated that there were three areas of erythematous skin breakdown over the lumbar incision.  During the March 2016 hearing, the Veteran's attorney argued  that the January 2012 examination report supports a finding that the Veteran had three unstable residual scars of the low back, rather than one scar with three areas of breakdown.  

Based upon the imprecise findings of the January 2012 VA examiner, as well as the assertions of the Veteran's attorney, the medical evidence of record raises questions that cannot be answered by the Board; namely, the nature and extent of the scar residuals suffered by the Veteran.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for an appropriate VA examination should therefore be accomplished in order to address these outstanding questions as to the service-connected residual scars of the low back.  See 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As for the claim of entitlement to service connection for a right knee disability, a review of the Veteran's STRs shows that a March 2009 STR, as well as a March 2009 examiner's report associated with the Veteran's service separation noted that the Veteran had suffered a hyperextension injury to the right knee in 2007 while he was playing command football.  It was further indicated that Magnetic Resonance Imaging (MRI) conducted in January 2009 showed findings consistent with chronic proximal patellar tendinopathy.  The Veteran was afforded a VA examination in November 2009, at which time the examiner determined that the Veteran does not have a current right knee disability.  However, the examiner failed to address the 2007 in-service right knee hyperextension, as well as the January 2009 MRI findings, noted in the March 2009 STR and March 2009 separation examiner's report.  Accordingly, the Board finds that this matter must be remanded in order to afford the Veteran an adequate VA examination to obtain an etiology opinion with respect to  the claimed right knee disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015).  To this end, the Board notes that the Veteran has alternatively contended that his right knee disability is caused or aggravated by his service-connected left knee disability.  As such, upon remand, the examiner should address questions of current disability, as well as direct and secondary service connection.

With regard to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran contends that he was exposed to the noise of diesel engines, turbines, and the flight deck during his military service.  To this end, the Veteran's STRs show that a May 1999 audiogram indicated that his "hearing is well within normal limits, bilaterally;" however, there were bilateral standard threshold shifts (STS) consistent with noise exposure.  It was noted that the Veteran denied tinnitus.  Annual audiometric testing was  subsequently conducted, which revealed  hearing loss within normal limits.  The  report of the Veteran's January 2009 service separation examination did not document an on-going diagnosis of bilateral hearing loss or tinnitus.  The Veteran was afforded a VA audiology examination in January 2010, testing in conjunction with which revealed documented normal hearing sensitivity; specifically, the Veteran did not have hearing loss to an extent recognized as a disability  for VA compensation purposes.  The examiner noted a diagnosis of tinnitus, which the Veteran reported had been on-going for many years.  However, the examiner did not render an opinion as to the etiology of the claimed tinnitus.

During  the March 2016 hearing, the Veteran asserted that his bilateral hearing has worsened; he further contends that he continues to suffer from tinnitus.  See the Board hearing transcript, pgs. 22-24. The  Board observes that the Veteran's available VA treatment records do not document any continuing diagnosis or complaints of tinnitus.  However, in light of the Veteran's hearing  testimony, the January 2010 audiology examiner's failure to address the etiology of the claimed tinnitus, and the outstanding treatment records referenced below, the Board finds that issues of entitlement to service connection for hearing loss and tinnitus should be remanded in order to afford the Veteran another VA audiology examination with nexus opinion.  See Colvin, supra; Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran is hereby notified that failure to report any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, during the March 2016 Board hearing, the Veteran testified that he receives on-going treatment from the VA Medical Center (VAMC) in Miami, Florida.  See the March 2016 Board hearing transcript, pgs. 7-8.  However, only VA treatment records dated through January 2012 have been associated with the claims file.  On remand, the AOJ should obtain and associate with the claims file VA treatment records dated since January 2012.

Also during the March 2016 hearing, the Veteran testified that he had been awarded Social Security Administration (SSA) benefits from 2009 through 2011.  See the Board hearing transcript, pg. 4.  Any such records are potentially pertinent to the remaining matters on appeal and should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (2015) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A;  38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of each higher rating claim should include consideration of whether any, or any further, staged rating of the disability  (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since January 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate medical professional, for evaluation of his service-connected DDD of the lumbar spine 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees) in active motion, passive motion, weight-bearing, and non weight-bearing (as appropriate).

The examiner should render specific findings as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, the examiner should clearly indicate whether the Veteran has any neurological manifestations of his service-connected lumbar spine disability.  For each such neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe 

Further, considering all orthopedic and neurological findings, the examiner should also provide comment as to the existence and frequency of any incapacitating episodes (necessitating bed rest prescribed by a physician) during a 12-month period. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA knee examination, by an appropriate medical professional, for evaluation of his service-connected chondromalacia of the left knee.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left knee (in degrees) in active motion, passive motion, weight-bearing, and non weight-bearing (as appropriate).  Ranging of motion testing of the right knee should also be conducted, for comparison purposes.

The examiner should render specific findings as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the knee, and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, the  examiner should  indicate whether there is instability of the left knee; and, if so, whether such instability is mild, moderate, or severe.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of  his service-connected hypertension. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all appropriate findings needed to evaluate the Veteran's hypertension under applicable rating criteria should be reported in detail.
The examiner should specifically indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more with continuous medication.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected residual scars of the low back.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings detailing  the symptomatology associated with the Veteran's service-connected residual scars of the low back should be reported in detail.
 
For each identified scar, the examiner should provide a detailed description, including but not limited to, the following:  (1). the size of the scar and scar area in square inches or square centimeters; (2). whether the scar is superficial (not associated with underlying soft tissue damage); (3). whether the scar is deep (associated with underlying soft tissue damage); (4). whether the scar is unstable (with frequent loss of covering of skin over the scar); (5). whether the scar is well-healed, painful, tender, adherent, and/or ulcerated; (6). whether the scar causes limited motion or other limitation of function of an affected bodily part; if so, the physician should describe in detail the limitation(s), and extent and severity thereof.  If the scar does not cause limited motion or other limitation of function of an affected bodily part, the examiner should specifically so state in the examination report.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to address his claim for service connection for a right knee disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all right knee disability(ies) currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  In doing so, the examiner should address the January 2009 MRI report and 2007 hyperextension injury noted in the STRs dated March 2009, as referenced above.

Then, for each such diagnosed right knee disability,  the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e a 50 percent or greater probability) that the disability:

a) had its onset during military service or is causally related to injury or disease during such service; or, if not;

b)  was caused, OR is, or has been aggravated (worsened beyond natural progression) by one or more of the Veteran's service-connected disabilities, to include chondromalacia of the left knee.  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include, to the extent possible, identifying the baseline level of disability prior to the aggravation

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective in- and post-service evidence, as well as all lay assertions, to include assertions as to the nature, onset and continuity of symptoms.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology  examination, by an appropriate professional, to address his claims for service connection for bilateral hearing loss and tinnitus.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

 All indicated tests and studies-specifically, audiometric and speech discrimination testing  should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each ear, the audiologist should identify the auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner should indicate whether the Veteran has current tinnitus.  

With respect to each hearing loss and tinnitus, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  a) had its onset during service, b) was manifested to a compensable degree within the first post-service year; or c) is otherwise related to in-service injury or disease, to particularly include in-service noise exposure.

In rendering each requested opinion, the audiologist must consider and discuss all relevant medical and other objective in- and post-service evidence, as well as assertions-to include competent assertions as to in-service noise exposure and as to the nature, onset, and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

11.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

12.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include, with respect to each higher rating claim, consideration of whether any, or any further, staged rating is appropriate).

13.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


